*279ORDER
PER CURIAM.
This is a direct appeal from a Final Decree issued by the Orphans’ Court Division of the Court of Common Pleas of Chester County. That decree terminated the parental rights of the natural mother, appellant. Since the entry of that decree, a series of significant events have occurred which have a direct bearing on the questions presented in this appeal. We, therefore, deem it advisable to remand the cause to afford the Chester County Court an opportunity to reconsider its decision in light of these subsequent events.